IN THE SUPREME COURT OF PENNSYLVANIA




In   the Matter of                                :   No. 61 DB 2017 (No. 40 RST 2017)



CHRISTOPHER M. FELDENZER                          :   Attorney Registration No. 57620

PETITION FOR REINSTATEMENT
 FROM RETIRED STATUS                              :   (Out of State)


                                             ORDER

     PER CURIAM


            AND NOW, this 21st day of June, 2017, the Report and Recommendation of

     Disciplinary Board Member dated June 12, 2017, is approved and it is ORDERED that

     Christopher M. Feldenzer, who has been on Retired Status, has never been suspended

     or disbarred, and has demonstrated that he has the moral qualifications, competency

     and learning in law required for admission to practice in the Commonwealth, shall be

     and   is,   hereby reinstated   to   active status as a member of the Bar of this

     Commonwealth.       The expenses incurred by the Board in the investigation and

     processing of this matter shall be paid by the Petitioner.